NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 26, 2008
                                  Decided March 28, 2008

                                           Before

                           RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge

No. 07‐2636

UNITED STATES OF AMERICA,                           Appeal from the United States District
           Plaintiff‐Appellee,                      Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 06‐CR‐952
COSME BELLO‐GOBEA
    Defendant‐Appellant.                            Harry D. Leinenweber,
                                                    Judge.

                                         O R D E R

        Cosme Bello‐Gobea, a Mexican citizen, has been removed from the United States and
returned illegally more than half a dozen times.  After his latest return, Bello‐Gobea was
apprehended and pleaded guilty to being present in the United States without permission
after removal.  See 8 U.S.C. § 1326(a).  Based on facts admitted in the plea agreement, the
district court calculated a guidelines imprisonment range of 46 to 57 months.  The court
then sentenced Bello‐Gobea to 46 months.  Bello‐Gobea filed a notice of appeal, but his
appointed lawyers move to withdraw under Anders v. California, 386 U.S. 738 (1967),
because they cannot discern any nonfrivolous ground for appeal.  Bello‐Gobea did not
No. 07‐2636                                                                              Page 2

accept our invitation to respond to his lawyersʹ submission.  See CIR. R. 51(b).  Limiting our
review to the potential issues identified in counselʹs supporting brief, see United States v.
Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002), we grant counselʹs motion and dismiss the
appeal.

        In their Anders submission, counsel first address whether Bello‐Gobea might argue
that his guilty plea was not voluntary and should be set aside because the plea colloquy did
not fully conform to Federal Rule of Criminal Procedure 11.  We have explained that
lawyers making an Anders submission should not even explore a Rule 11 argument unless
they “know after consulting their clients, and providing advice about the risks, that the
defendant really wants to withdraw the guilty plea.”  United States v. Knox, 287 F.3d 667, 671
(7th Cir. 2001).  Here it appears that Bello‐Gobea refused to commit to a position when
counsel broached the subject of his guilty plea, but there is no need for us to seek
clarification, cf. United States v. Torres, 482 F.3d 925, 925 (7th Cir. 2007), because we agree
with counsel that any Rule 11 argument would be frivolous.

        Because Bello‐Gobea did not move to withdraw his guilty plea in the district court,
our review would be for plain error.  See United States v. Blalock, 321 F.3d 686, 688 (7th Cir.
2003).  And an argument that it was plain error for the district court to accept Bello‐Gobea’s
plea would be frivolous because during the plea colloquy the court substantially complied
with Rule 11.  See id. at 688‐89; Schuh, 289 F.3d at 975.  Counsel note minor omissions in the
plea colloquy, but correctly explain that none would rise to the level of plain error.  Bello‐
Gobea was not harmed when the court failed to determine on the record that his plea “did
not result from force, threats, or promises (other than promises in a plea agreement)” or
when the court failed to inform him of its obligation to impose a special assessment.  See
FED. R. CR. P. 11(b)(2), 11(b)(1)(L).  Both omissions were harmless error as the plea
agreement specifically stated that “no threats, promises, or representations have been made,
nor agreements reached, other than those set forth in this Agreement, to cause defendant to
plead guilty,” and it properly informed Bello‐Gobea that he would be subject to a $100
special assessment.  See United States v. Driver, 242 F.3d 767, 771 (7th Cir. 2001).

        Counsel also discuss whether Bello‐Gobea could raise any nonfrivolous challenge to
his prison sentence and conclude that he could not.  We agree.  Any challenge to the
guidelines range would be frivolous as the range calculated by the district court
corresponded to the range projected in Bello‐Gobea’s plea agreement.  And any challenge to
the ultimate sentence, which was the lowest within‐guidelines sentence available, would be
similarly frivolous because of the presumption we apply on appeal to sentences within the
guidelines.  Rita v. United States, 127 S.Ct. 2456, 2465 (2007); United States v. Gama‐Gonzalez,
469 F.3d 1109, 1110 (7th Cir. 2006).
No. 07‐2636                                                                             Page 3

        As counsel correctly explain, Bello‐Gobea has only one argument for a reduced
sentence that is worth consideration—the allegedly substandard conditions of pretrial
confinement.  We have previously assumed that “unusually harsh” conditions can be
grounds for a reduced sentence, United States v. Ramirez‐Gutierrez, 503 F.3d 643, 646 (7th Cir.
2007), and the conditions to which Bello‐Gobea claims he was subjected do seem harsh.  In a
sentencing memorandum, former counsel asserted without any evidentiary support that
Bello‐Gobea had been beaten and tasered by prison guards.  At his sentencing hearing,
counsel explained—again, without any evidence—that other inmates had beaten Bello‐
Gobea so severely that he was comatose for four days and suffered permanent hearing loss
and a fractured skull.  In response, the government produced reports from guards about the
incident and argued that those reports showed Bello‐Gobea to have been the aggressor. 
During his unsworn allocution, Bello‐Gobea denied that he started the fight and counsel
argued that the guards’ reports in fact identified another inmate as the aggressor.  (The
reports were the only evidence discussed in relation to confinement conditions, but neither
party ever introduced them into the record.)  Counsel stated that under normal
circumstances he would ask for a continuance to examine the reports, but in this case his
client insisted on being sentenced immediately to prevent any delay in his transfer to a new
facility.

        The district court heard all of Bello‐Gobea’s allegations and explained that, even
accepting them as true, the court saw no basis for a reduced sentence.  The court, therefore,
gave meaningful consideration to Bello‐Gobea’s request for a lower sentence, see United
States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006), so raising a reasonableness argument on
appeal would indeed be frivolous.  Even if we read the district court’s ruling as based solely
on the lack of evidentiary support for Bello‐Gobea’s allegations, there would still be no error
giving rise to a nonfrivolous appeal.  It was Bello‐Gobea’s burden to prove the harshness of
his conditions of confinement because it was a mitigating factor that he raised, see United
States v. Tahzib, 513 F.3d 692, 695 (7th Cir. 2008), but he did nothing but present unsworn
statements.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.